DETAILED ACTION

Response to Arguments
Applicant's arguments filed with respect to claims 1-9 have been fully considered but they are not persuasive. The examiner asserts that Oya still teaches the amended invention, specifically, the new limitation the seating extending upward from the front surface of the base (see Fig.5-6, an arbitrary seating can be assigned such as the location of item 7c in Fig. 6 where item 7 extends upward from the upper surface of the base plate 1 by its thickness). Modified grounds of rejection necessitated by amendment are provided below and made final. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Oya et al. US Patent Publication No. 20180286771 (previously cited).
Regarding claim 1. Oya discloses a wiring board (Figs. 1, also see Figs. 5-6 for plan view and cross section of groove 8) comprising: a metal-made base (metal base 1) 
Regarding claim 2. Oya discloses the wiring board as claimed in claim 1, wherein: the groove is formed while being contiguous to an outer edge, which faces the mounting area, of the seating in plan view (refer to plan view Fig. 5, groove 8 is continuous).
Regarding claim 3. Oya discloses the wiring board as claimed in claim 1, wherein: the seating is formed integrally with the base (Fig. 1, 5, 6, seating area such as 7c is directly attached to the base 1 (see Fig. 6) thus is deemed integral as currently claimed).

Regarding claim 5. Oya discloses the wiring board as claimed in claim 1, wherein: a depth of the groove is half of a thickness of the base or less (refer to Fig. 1 or Fig. 5, groove depth is less than half the base thickness).
Regarding claim 6. Oya discloses the wiring board as claimed in claim 1, wherein: a width of a part, which overlaps the mounting area, of the groove is one third of a length of the mounting area in the opposing direction or less (the width of an arbitrary part of the groove in the horizontal direction is less than 1/3 of the overlap of a mounting area such as defined by the plan view area of item 9 in Fig. 5).
Regarding claim 7. Oya discloses the wiring board as claimed in claim 1, wherein: the frame body is principally made of ceramic (¶21 discloses insulating materials including sulfides for the case 3 thus are deemed within the broad scope of ceramic since no specific materials or dielectric constants are currently limited by ceramic as claimed).
Regarding claim 8. Oya discloses the wiring board as claimed in claim 1, wherein: the base is made of at least one of copper, copper alloy and copper complex (¶19 discloses Cu as a base material).
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C STOWE whose telephone number is (571)270-7400. The examiner can normally be reached 7:30am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SS/           Examiner, Art Unit 2829                                                                                                                                                                                             
/SUE A PURVIS/           Supervisory Patent Examiner, Art Unit 2829